Upon consideration of the petition for a rehearing in this case, filed on behalf of the defendant Detroit Fidelity 
Surety Company, and being satisfied that this Court reached the right conclusion in the case, as expressed in its opinion hereinbefore filed, it is ordered that a rehearing in the case be, and is hereby, refused, and the petition for a rehearing dismissed. For the purpose, however, of clarification, that the holding of the Court may be better understood, the opinion in the case has been redrafted. It is therefore further ordered that the opinion heretofore filed in the case be, and same is hereby, withdrawn, and the attached opinion, in lieu thereof, filed as the opinion of the Court in said case. It is also ordered that the remittitur in the case be held by the Clerk of this Court for the usual ten days after the filing of the attached opinion. *Page 151